PER CURIAM.
In this appeal, appellant seeks the reversal of an order denying him unemployment benefits. Because we find that there is competent, substantial evidence to support the findings of the referee as adopted by the Commission, we are obliged to affirm the same, notwithstanding the fact that there was evidence which could have arguably led to a different conclusion. Continental Baking Co. v. Vilchez, 219 So.2d 733 (Fla. 2d DCA 1969); Florida Indus. Comm’n v. Nordin, 101 So.2d 890, 891 (Fla. 1st DCA 1958); see also McCray v. Dept. of Health and Rehabilitative Servs., 384 So.2d 980 (Fla. 3d DCA 1980).
Affirmed.